As filed with the Securities and Exchange Commission on June 20, 2016 Registration No.: 333 -197090 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FormS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SPEED COMMERCE, INC. (Exact name of registrant as specified in its charter) Minnesota 41-17-4319 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 1303 E. Arapaho Road, Suite 200 Richardson, Texas (Zip Code) (Address of Principal Executive Offices) Dalton Edgecomb Interim Chief Executive Officer Speed Commerce, Inc. 1303 E. Arapaho Road, Suite 200 Richardson, Texas 75081 (Name and address of agent for service) (866) 377-3331 (Telephone number, including area code, of agent for service) With copies to: Ryan F. Urness, Esq. Speed Commerce, Inc. 1303 E. Arapaho Road, Suite 200 Richardson, Texas 75081 Telephone: (866) 377-3331 Facsimile: (763) 533-2156 Philip T. Colton, Esq. Evan C. Sheets, Esq. Winthrop & Weinstine, P.A. 225 South 6 th Street, Suite 3500 Minneapolis, Minnesota 55402 Telephone: (612) 604-6400 Facsimile: (612) 604-6929 Approximate date of commencement of the proposed sale of securities to the public: Not applicable. Termination of registration statement and deregistration of related securities. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ☐ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ☐ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall be effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ☐ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer(Do not check if a smaller reporting company) ☐ Smaller reporting company ☑ DEREGISTRATION OF COMMON STOCK This Post-Effective Amendment (the “ Amendment ”) relates to the Registration Statement on Form S-3 (Registration No. 333-197090) (the “ Registration Statement ”), registering up to 4,399,999 shares of Company Common Stock for resale by certain selling shareholders, including 3,333,333 shares of Common Stock issuable upon conversion of shares of Series C Preferred Stock, 833,333 shares of Common Stock issuable upon exercise of Series C Warrants and up to 233,333 shares of Common Stock issuable upon conversion of additional shares of Series C Preferred Stock issuable in lieu of cash dividends on outstanding shares of Series C Preferred Stock, to be offered by certain selling shareholders (collectively, the “ Securities ”). Subsequent to effectiveness of this Registration Statement, all issued and outstanding shares of the Company’s Series C Preferred Stock were exchanged by the holders thereof for shares of the Company’s Series D Preferred Stock and, as a result, no shares of the Company’s Series C Preferred Stock remain outstanding. As of the date of this Amendment, Series C Warrants to purchase 833,333 shares of Common Stock remain outstanding; however, the Company has no obligation under such Series C Warrants to maintain the registration of the shares of Common Stock issuable upon exercise thereof. The Company intends to suspend its reporting obligations under the Securities Exchange Act of 1934 (the “ Exchange Act ”) through the filing of a Form 15. Because the Company will no longer file reports pursuant to the Exchange Act after the Form 15 is filed, the Company is deregistering the remaining securities registered but unsold under the Registration Statement, if any, in accordance with an undertaking made by the Company in Part II of the Registration Statement to remove from registration, by means of a post-effective amendment, any of the Securities that had been registered for issuance that remain unsold at the termination of the offering. By filing this Post-Effective Amendment to the Registration Statement, we hereby remove from registration all of the Securities that remain unsold under the Registration Statement as of the date hereof. The Registration Statement is hereby amended, as appropriate, to reflect the removal from registration of such Securities. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this Post-Effective Amendment to the Registration Statement on Form S-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Richardson, State of Texas, on the20th day of June2016. SPEED COMMERCE, INC. By: /s/ Dalton Edgecomb Dalton Edgecomb Interim Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/Dalton Edgecomb Interim Chief Executive Officer and Director June 20, 2016 Dalton Edgecomb (principal executive officer) /s/ Bruce Meier Interim Chief Financial Officer June 20, 2016 Bruce Meier (principal financial and accounting officer) /s/ Timothy R. Gentz Chairman of the Board June 20, 2016 Timothy R. Gentz /s/ Rebecca Lynn Atchison Director June 20, 2016 Rebecca Lynn Atchison /s/ Stephen F. Duchelle Director June 20, 2016 Stephen F. Duchelle /s/ Frederick C. Green IV Director June 20, 2016 Frederick C. Green IV /s/ Scott A. Guilfoyle Director June 20, 2016 Scott A. Guilfoyle /s/ Bradley J. Shisler Director June 20, 2016 Bradley J. Shisler
